83 F.3d 298w
1996-1 Trade Cases  P 71,391, 96 Cal. DailyOp. Serv. 3195,96 D.A.R. 5273A-1 AMBULANCE SERVICE, INC., a California corporation,Plaintiff-Appellee,v.COUNTY OF MONTEREY;  Defendant-Appellant.A-1 AMBULANCE SERVICE, INC., a California corporation,Plaintiff-Appellant,v.COUNTY OF MONTEREY;  City of Salinas, Defendants-Appellees,andThe Monterey County Emergency Medical Service Agency;Robert Melton, M.D.;  Kim Donnelly;  AlbertMaldonado;  Peninsula Paramedics, aCalifornia Corporation;  BrianSinnott, Defendants.
Nos. 94-16704, 94-16817.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Jan. 10, 1996.Decided May 7, 1996.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION